

	

		II

		109th CONGRESS

		2d Session

		S. 2613

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 7, 2006

			Mr. Thune (for himself

			 and Mr. Obama) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Solid Waste Disposal Act to

		  establish a program to provide reimbursement for the installation of

		  alternative energy refueling systems.

	

	

		1.Short titleThis Act may be cited as the

			 Alternative Energy Refueling System

			 Act.

		2.Alternative energy

			 refueling systemsSection

			 9003(h) of the Solid Waste Disposal Act (42 U.S.C. 6991b(h)) is amended by

			 adding at the end the following:

			

				(13)Alternative

				energy refueling systems

					(A)DefinitionsIn this paragraph:

						(i)Alternative

				energy refueling systemThe

				term alternative energy refueling system means a system composed

				of 1 or more underground storage tanks, pumps, and pump fittings or other

				related infrastructure that is used to refuel motor vehicles with—

							(I)compressed natural gas;

							(II)E–85 ethanol;

							(III)a fuel described in section 30C(c)(1) of

				the Internal Revenue Code of 1986; or

							(IV)any other alternative fuel, as determined

				by the Administrator.

							(ii)Eligible

				entityThe term

				eligible entity means a refueling vendor or other person that is

				an owner or operator of a service station or other facility at which an

				alternative energy refueling system is located or proposed to be

				located.

						(B)Reimbursement

				program

						(i)EstablishmentThe Administrator shall establish a program

				to provide to eligible entities reimbursement from the Trust Fund of a portion

				of the costs of purchasing and installing 1 or more alternative energy

				refueling systems, including any alternative energy refueling system intended

				to replace a petroleum refueling tank or system.

						(ii)ApplicationAn eligible entity that seeks to receive

				reimbursement described in clause (i) shall submit to the Administrator an

				application by such time, in such form, and containing such information as the

				Administrator shall prescribe.

						(iii)Timing of

				reimbursementNot later than

				30 days after the date on which the Administrator, in consultation with the

				appropriate State agency, verifies that an alternative energy refueling system

				for which reimbursement is requested by an eligible entity under this paragraph

				has been installed and is operational, the Administrator shall provide the

				reimbursement to the eligible entity.

						(iv)Limitations

							(I)Prohibition on

				receipt of dual benefitsAn

				eligible entity that receives a tax credit under section 30C of the Internal

				Revenue Code of 1986 for placing in service a qualified alternative fuel

				vehicle refueling property (as defined in that section) may not receive any

				reimbursement under this paragraph for an alternative energy refueling system

				on the property if the cost of the alternative energy refueling system was

				taken into consideration in calculating the tax credit.

							(II)Number of

				systemsAn eligible entity

				may not receive reimbursement under this paragraph for more than 2 alternative

				energy refueling systems for each facility owned or operated by the eligible

				entity.

							(III)AmountThe amount of reimbursement provided for an

				alternative energy refueling system under this paragraph shall not exceed the

				lesser of—

								(aa)the amount that is 30 percent of the cost

				of the alternative energy refueling system; or

								(bb)$30,000.

								(C)No effect on

				other trust fund projects, activities, or responsibilities

						(i)Other trust

				fund projects and activitiesIn carrying out this paragraph, the

				Administrator shall not use funds from the Trust Fund that are obligated for,

				or otherwise required to carry out, other projects and activities under this

				subsection.

						(ii)ResponsibilitiesNothing in this paragraph affects any

				obligation of an owner or operator to comply with other provisions of this

				subtitle.

						.

		

